MEMORANDUM***
Maricopa County and Sheriff Joe Arpaio appeal the district court’s order refusing to terminate a consent decree in accordance with the provisions of the Prison Litigation Reform Act (PLRA), 18 U.S.C. § 3526(b). The district court relied on the panel opinion in Taylor v. United States, 143 F.3d 1178 (9th Cir.1998). However, that opinion was subsequently withdrawn. 158 F.3d 1059 (9th Cir.1998). Since then, three decisions pertinent to the issues raised on appeal have been rendered: Miller v. French, 530 U.S. 327, 120 S.Ct. 2246, 147 L.Ed.2d 326 (2000); Taylor v. United States, 181 F.3d 1017 (9th Cir.1999) (en banc); and Gilmore v. California, 220 F.3d 987 (9th Cir.2000). Gilmore holds that § 3526(b) is not unconstitutional, and it controls this appeal on that issue.
Although Hart argues that the amended judgment in this case is similar to the judgment in Taylor, we disagree. The judgment here imposes extensive obligations on the County, provides for ongoing compliance, monitoring and reporting, and establishes enforcement mechanisms including ultimately by the court. For this reason the constitutionality of § 3526(b) is not moot as it was in Taylor.
Accordingly, we reverse the district court’s order and remand for further pro*868ceedings consistent with Gilmore.1
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.


. In light of this disposition, the motions by the United States to intervene and by the County for remand are moot.